DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending in this application.
Claims 1, 7 and 8 have been amended.
Claims 2-5 have been cancelled by Applicant.	

Response to Arguments
Regarding 35 USC § 112 (f) claim interpretation: The amendments to claims 1, 7 and 8 overcome the claim interpretation.  The claim interpretation under 35 USC § 112(f) is withdrawn.

Regarding 35 USC § 103 rejection:  Applicant’s arguments with respect to claims 1 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 20180345955 A1) in view of Seo et al. (US 20180120853 A1) in further view of Carlson et al. (US 20190016384 A1).

Regarding Claim 1, Kim teaches an onboard processing device capable of setting a drive-out path for a target vehicle from a parking place (Kim, [0244] “The parking-out system…may perform an operation of pulling the vehicle…out of a parking space”, [0235] “The operation system…may include the driving system…the parking-out system…and the parking system”), comprising: a first processor (Kim, [236] “operation system”); and a GPS receiver that detects a current position of the target vehicle (Kim, [0180] “The location information unit…may acquire GPS information using a GPS module”, [0179] “The location information unit…is configured to acquire location information of the vehicle”), wherein the first processor includes an information obtaining unit configured to obtain a parking path when the target vehicle enters the parking place (Kim, [0252] “The navigation system…may provide navigation information. The navigation information may include… information on a route to the set destination”) and a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Kim, [0252] “The navigation system…may provide navigation information. The navigation information may include …map information, information on a set destination, information on a route to the set destination, information on various objects along the route, lane information, and information on a current location of the vehicle”); a periphery detection unit configured to detect a peripheral environment of the target vehicle (Kim, [0269] “The object detection apparatus...may detect an object located outside the vehicle...The object detection apparatus…may include at least one of a camera...a radar, a lidar, an ultrasonic sensor, or an infrared sensor”); a vehicle position estimation unit configured to estimate a vehicle position of the target vehicle on the parking map based on the peripheral environment detected (Kim, [0179] “The location information unit…is configured to acquire location information of the vehicle”, [0269] “The object detection apparatus...may detect...a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature”); and a path setting unit configured to set a drive-out path when the target vehicle drives out from the parking place based on the vehicle position estimated, the parking path, and the peripheral environment detected (Kim, [0245] The parking-out system…may perform an operation of pulling the vehicle…out of a parking space, by providing a control signal to the vehicle drive apparatus…based on location information of the vehicle…and navigation information received from the navigation system”, [0246] “…based on object information received from the objection detection apparatus”), the first processor obtains the current position that is detected by the GPS receiver and identifies (Kim, [0180] “The location information unit…may acquire GPS information using a GPS module”); thePage 2 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111Reply to Office Action dated March 4, 2021May 28, 2021parking map including the current position (Kim, [0252] “The navigation information may include….information on a current location of the vehicle”); and the parking path used when the target vehicle is parked in the current position (Kim, [0252] “The navigation system…may provide...information on a route to the set destination...and information on a current location of the vehicle”), where to enable the target vehicle to perform a direction changing operation in which a direction of the target vehicle is changed to a reverse direction on a periphery of the target vehicle (Kim, [0213] “The transmission drive unit…may adjust the state of the transmission. The transmission drive unit…may adjust a state of the transmission to a drive (D), reverse (R), neutral (N), or park (P) state”) and the path setting unit sets, as the drive-out path (Kim, [0246] “The parking-out system…may perform an operation of pulling the vehicle…out of a parking space, by providing a control signal to the vehicle drive apparatus“), a shift reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking (Kim, [0213] “The transmission drive unit…may adjust the state of the transmission. The transmission drive unit…may adjust a state of the transmission to a drive (D), reverse (R), neutral (N), or park (P) state”), the path setting unit determines whether the direction changing operation has been performed in the parking path to the current position (Kim, [0049] “a parking assistance system determines an appropriate forward parking maneuver and/or a reverse parking maneuver”, [0257] “The sensing unit…may acquire sensing signals with regard to...vehicle direction information”), and when the path setting unit determines that the direction changing operation has been performed (Kim, [0217] “The steering drive unit…may perform electronic control of a steering apparatus provided inside the vehicle…The steering drive unit…may change the driving direction of the vehicle”, [0256] “The sensing unit…may include...a vehicle forward/reverse movement sensor, [0257] “The sensing unit…may acquire sensing signals with regard to...vehicle direction information”).
Reply to Office Action dated March 4, 2021Kim does not teach autonomous driving out is instructed from a user of the target vehicle.  However, Seo teaches this limitation (Seo, [0023] “The interface...may include an input means for receiving a control instruction from a driver of the vehicle and an output means for outputting an operation state, an operation result, and the like of the parking-out control apparatus”, [0033] “an autonomous parking request occurs by the driver”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Seo to include autonomous driving out is instructed from a user of the target vehicle in order to safely exit the parking space and avoid collision.

Kim also does not teach wherein the path setting unit determines whether there exists an open space, if the path setting unit determines that the open space does not exist , wherein when the path setting unit determines that there exists the open space, the path setting unit sets a direction reverse reproduction 
Carlson teaches wherein the path setting unit determines whether there exists an open space, the path setting unit determines that the open space does not exist (Carlson, [0073] “autonomy controller may be configured to receive data…including one or more sensors to monitor spatial…that may impede or interfere with parking”), the path setting unit sets a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path after the target vehicle is driven towards the parking path without performing a direction changing operation (Carlson, [0062] “to exit garage…autonomous vehicle…drives along path portion…in a reverse gear to back out of garage”), the direction changing operation has not been performed (Carlson, [0055] “path of travel in one direction may be used for driverless transit over the path of travel“), the path setting unit sets a drive-out path with a complement path in which the target vehicle is driven in a reverse direction along the parking path (Carlson, [0062] Thus, to exit garage…autonomous vehicle…drives along path portion…in a reverse gear to back out of garage…the autonomy controller may be configured to implement path of travel…which includes a directional shifting of transmission gears (e.g., from forward to reverse)“) after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed (Carlson, [0025] “autonomous vehicle…may be configured to exit garage…with the posterior portion…leading along path of travel…by using drive parameter data in a reverse manner from waypoint…to waypoint…(e.g., autonomous vehicle drives in reverse”)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Carlson to include path setting unit determines whether there exists an open space and the path setting unit sets a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path in order to “to ensure autonomous vehicle…traverses over path of travel” (Carlson, [0028]).

Regarding Claim 8, Kim teaches a May 28, 2021ReagrdiKcontrol method for an onboard processing device that is capable of setting a drive-out path for a target vehicle from a parking place (Kim, [0244] “The parking-out system…may perform an operation of pulling the vehicle…out of a parking space”, [0235] “The operation system…may include the driving system…the parking-out system…and the parking system”) and that is provided with a GPS receiver (Kim, [0180] “The location information unit…may acquire GPS information using a GPS module”) detecting a current position of the target vehicle (Kim, [0179] “The location information unit…is configured to acquire location information of the vehicle”); and with a processor ((Kim, [236] “operation system”) including an information obtaining unit [0252] “The navigation system”), a periphery detection unit [0269] “The object detection apparatus”), a vehicle position estimation unit (Kim, [0179] “The location information unit”), and a path setting unit (Kim, [0245] The parking-out system”), the control method comprising: obtaining a parking path when the target vehicle enters the parking place (Kim, [0252] “The navigation information may include….information on a current location of the vehicle”) and a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place by the information obtaining unit (Kim, [0252] “The navigation system…may provide navigation information. The navigation information may include …map information, information on a set destination, information on a route to the set destination, information on various objects along the route, lane information, and information on a current location of the vehicle”); detecting a peripheral environment of the target vehicle by the periphery detection unit (Kim, [0269] “The object detection apparatus...may detect an object located outside the vehicle...The object detection apparatus…may include at least one of a camera...a radar, a lidar, an ultrasonic sensor, or an infrared sensor”); estimating a vehicle position of the target vehicle on the parking map based on the detected peripheral environment by the vehicle position estimation unit (Kim, [0179] “The location information unit…is configured to acquire location information of the vehicle”, [0269] “The object detection apparatus...may detect...a physical object, the ground or road, a line painted or marked on the ground or road, or a geographical feature”); and setting a drive-out path when the target vehicle drives out from the parking place based on the estimated vehicle position, the parking path, and the detected peripheral environment by the path setting unit (Kim, [0245] The parking-out system…may perform an operation of pulling the vehicle…out of a parking space, by providing a control signal to the vehicle drive apparatus…based on location information of the vehicle…and navigation information received from the navigation system”, [0246] “…based on object information received from the objection detection apparatus”), the control method further comprising: obtaining the current position that is detected by the GPS receiver and identifying (Kim, [0180] “The location information unit…may acquire GPS information using a GPS module”): the parking map including Page 5 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111 Reply to Office Action dated March 4, 2021May 28, 2021the current position (Kim, [0252] “The navigation information may include….information on a current location of the vehicle”); and the parking path used when the target vehicle is parked in the current position (Kim, [0252] “The navigation system…may provide...information on a route to the set destination...and information on a current location of the vehicle”);  where to enable the target vehicle to perform a direction changing operation in which a direction of the target vehicle is changed to a reverse direction on a periphery of the target vehicle by the path setting unit and setting (Kim, [0213] “The transmission drive unit…may adjust the state of the transmission. The transmission drive unit…may adjust a state of the transmission to a drive (D), reverse (R), neutral (N), or park (P) state”), as the drive-out path (Kim, [0246] “The parking-out system…may perform an operation of pulling the vehicle…out of a parking space, by providing a control signal to the vehicle drive apparatus“),, a shift reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path (Kim, [0213] “The transmission drive unit…may adjust the state of the transmission. The transmission drive unit…may adjust a state of the transmission to a drive (D), reverse (R), neutral (N), or park (P) state”); determining whether the direction changing operation has been performed in the parking path to the current position by the path setting unit (Kim, [0049] “a parking assistance system determines an appropriate forward parking maneuver and/or a reverse parking maneuver”, [0257] “The sensing unit…may acquire sensing signals with regard to...vehicle direction information”), when the path setting unit determines that the direction changing operation has been performed (Kim, [0217] “The steering drive unit…may perform electronic control of a steering apparatus provided inside the vehicle…The steering drive unit…may change the driving direction of the vehicle”, [0256] “The sensing unit…may include...a vehicle forward/reverse movement sensor, [0257] “The sensing unit…may acquire sensing signals with regard to...vehicle direction information”).
Reply to Office Action dated March 4, 2021Kim does not teach autonomous driving out is instructed from a user of the target vehicle.  However, Seo teaches this limitation (Seo, [0023] “The interface...may include an input means for receiving a control instruction from a driver of the vehicle and an output means for outputting an operation state, an operation result, and the like of the parking-out control apparatus”, [0033] “an autonomous parking request occurs by the driver”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Seo to include autonomous driving out is instructed from a user of the target vehicle in order to safely exit the parking space and avoid collision.
Kim also does not teach the open space does not exist, the path setting unit determines that there exists the open space, setting a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path after the target vehicle is driven towards the parking path without performing a direction changing operation by the path setting unit, that the direction changing operation has not been performed, setting a drive-out path with a complement path in which the target vehicle is driven in a reverse direction along the parking path after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed by the path setting unit.  However, Carlson teaches these limitations.
Carlson teaches the open space does not exist, the path setting unit determines that there exists the open space (Carlson, [0073] “autonomy controller may be configured to receive data…including one or more sensors to monitor spatial…that may impede or interfere with parking”), setting a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path after the target vehicle is driven towards the parking path without performing a direction changing operation by the path setting unit (Carlson, [0062] “to exit garage…autonomous vehicle…drives along path portion…in a reverse gear to back out of garage”), that the direction changing operation has not been performed (Carlson, [0055] “path of travel in one direction may be used for driverless transit over the path of travel“), setting a drive-out path with a complement path in which the target vehicle is driven in a reverse direction along the parking path (Carlson, [0062] Thus, to exit garage…autonomous vehicle…drives along path portion…in a reverse gear to back out of garage…the autonomy controller may be configured to implement path of travel…which includes a directional shifting of transmission gears (e.g., from forward to reverse)“) after a direction changing operation in which a direction of the target vehicle is changed in the reverse direction by making use of the open space is performed by the path setting unit.  However, Carlson teaches these limitations (Carlson, [0025] “autonomous vehicle…may be configured to exit garage…with the posterior portion…leading along path of travel…by using drive parameter data in a reverse manner from waypoint…to waypoint…(e.g., autonomous vehicle drives in reverse”)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Carlson to include path setting unit determines whether there exists an open space and the path setting unit sets a direction reverse reproduction drive-out path in which the target vehicle is driven in a reverse direction along the parking path in order to “to ensure autonomous vehicle…traverses over path of travel” (Carlson, [0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 20180345955 A1) in view of Seo et al. (US 20180120853 A1) in further view of Carlson et al. (US 20190016384 A1) and  Yamaguchi et al. (US 20200017099 A1).

Regarding Claim 6, Modified Kim teaches the onboard processing device according to claim 1. Kim, as modified, does not teach wherein the parking map comprises, as the driving affecting object, an obstacle for the target vehicle and a grounded object provided in an area including the parking, and wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  However, Yamaguchi teaches these limitations.
Yamaguchi teaches wherein the parking map comprises, as the driving affecting object, an obstacle for the target vehicle and a grounded object provided in an area including the parking space (Yamaguchi, [0022] “surrounding situation around the host vehicle that the surrounding situation sensor can detect include stationary objects (obstacles) such as buildings, walls, poles, traffic signs, other vehicles, and bicycles, white lines on roads, and…parking frames”), and wherein the vehicle position estimation unit estimates the vehicle position on the parking map by performing a processing of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map.  (Yamaguchi, [0045] “the map generation unit generates the environment map including objects around the parking target position”, [0040] “the parking assist unit estimates…the position of the host vehicle on the environment map”, Examiner interprets parking space as “parking place” – refer to Applicant’s Specification Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Yamaguchi to perform a process of matching a position of the driving affecting object that is detected by the periphery detection unit when the target vehicle drives out from the parking place with a position of a driving affecting object in the parking map in order to avoid objects when executing maneuvers exiting a parking space.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al. (US 20180345955 A1) in view of Seo et al. (US 20180120853 A1) in further view of Carlson et al. (US 20190016384 A1) and  Suzuki et al. (US 20200369204 A1).

Regarding Claim 7, Kim teaches the onboard processing device according to claim 1, wherein the periphery detection unit comprises an imaging unit configured to image a periphery of the target vehicle (Kim, Fig 7 Box 310, [0143] “The objection detection apparatus include a camera”), causes a driving of the target vehicle when the target vehicle drives out from the parking place to be controlled by making use of the vehicle position so estimated (Kim, [0245] “The parking-out system may perform an operation of pulling the vehicle out of a parking space, by providing a control signal to the vehicle drive apparatus based on location information of the vehicle”, Examiner interprets “parking place” as parking space – refer to Applicant’s Specification Fig 2).

Kim does not teach and wherein the first processor comprises, as the vehicle position estimation unit equipped with a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies aPage 4 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111Reply to Office Action dated March 4, 2021 May 28, 2021predetermined condition.  However, Suzuki teaches this limitation.

Suzuki teaches wherein the first processor comprises, as the vehicle position estimation unit: a first vehicle position estimation unit configured to estimate a vehicle position of the target vehicle through a dead reckoning using a sensor provided on the target vehicle (Suzuki, [0038] “… based on detection data and the like of the wheel speed sensor and steering angle sensor… it is common to use a dead reckoning approach in which the position and orientation of the host vehicle are estimated based on the relationship between the travel distance of the center of the rear wheel axle and the front-wheel steering angle”); a second vehicle position estimation unit configured to estimate the vehicle position using a characteristic point extracted from an image imaged by the imaging unit (Suzuki, [0038] “… based on detection data and the like of the wheel speed sensor and steering angle sensor… it is common to use a dead reckoning approach in which the position and orientation of the host vehicle are estimated based on the relationship between the travel distance of the center of the rear wheel axle and the front-wheel steering angle”); and an estimation control unit configured to make the first vehicle position estimation unit estimate the vehicle position when a second processor equipped with a vehicle control unit provided on the target vehicle causes the target vehicle to be driven while following the drive-out path (Suzuki, [0038] “The dead reckoning approach is useful for the case of considering traveling in a limited section such as parking operation…”The self-position estimation unit outputs the estimated self-position to the parking-trajectory tracking-control unit”) and to make the second vehicle position estimation unit estimate the vehicle position in place of the first vehicle position estimation unit when the characteristic point satisfies aPage 4 of 15Application No.: 16/718,766 Amendment under 37 CFR 1.111Reply to Office Action dated March 4, 2021 May 28, 2021predetermined condition (Suzuki, [0038] “…self-position estimation unit may estimate the absolute position of the host vehicle…the position of the host vehicle relative to a specified reference point, using a position detection sensor…”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Suzuki to include a dead reckoning approach and using a characteristic point extracted from an image imaged by the imaging unit to estimate the vehicle position in order to determine an accurate vehicle position when executing parking maneuvers.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woo et al. (US 20180111609 A1) discloses the path setting unit determines that there exists the open space and that the direction changing operation has not been performed (Woo, [0126] “Furthermore, when a rear object moves out of a parking space while reversing is performed two times, the parking assist system…can recognize the change in position of the rear object and normally park the vehicle 100 in the parking space”).
Ishinoda et al. (US 20200081446 A1) discloses a parking map configured to specify a position of a driving affecting object that exists on a periphery of the parking place when the target vehicle enters the parking place (Ishinoda, [0046] The parking assistance device…receives, as…target parking space information…target parking position information…vehicle information…and vehicle position information….The target parking space information…includes information on constraint conditions regarding a parking space, such as the positions of and distances to obstacles around the parking space”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662